Citation Nr: 0928357	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  94-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1980 to June 1983.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2003 and July 2008, the 
Board remanded the claim for further development.


FINDINGS OF FACT

The Veteran's low back disorder was not manifested in 
service; arthritis of the low back was not manifested in the 
first postservice year; and the low back disorder is not 
shown to have been caused or aggravated by the Veteran's 
service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the Appeals Management Center 
(AMC) cured the defect by sending a subsequent letter to the 
Veteran in August 2008 that specifically notified him 
regarding the assignment of disability ratings and effective 
dates for any grant of service connection.  The claim was 
subsequently readjudicated by a May 2009 supplemental 
statement of the case (SSOC). 

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  He has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded him with 
appropriate VA examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.  The Board finds the 
requirements of the duty to assist have been satisfied, that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background, Criteria, & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Service treatment records (STR's) showed that the Veteran was 
treated in service in July 1981 for complaints of low back 
pain after falling off of the back of a truck.  He was 
diagnosed with a back strain.  In November 1981, he was 
treated for complaints of low back pain from working out and 
putting stress on a back injury from a football game.  He was 
diagnosed with slight strained back.   

Post service medical records included treatment records from 
VA North Texas Health Care System dated from 1997 to 2009 
that showed treatment for low back pain in 2008.  A February 
2008 MRI revealed disc desiccation at L3-L4, L4-L5 and L5-S1; 
and at L3-L4 a small annular fissure appeared to be present 
and mild bulges were present at L3-L4, and L4-L5.  
In a March 2004 statement, the Veteran reported that in 1981, 
he went out into a village one night and was taken to a 
Japanese police station, handcuffed, and beaten on his back 
and arms.  He indicated that he complained about it at the 
time, but was told to wait until he returned state side to 
receive treatment.  He indicated that he first sought post 
service treatment for his back at Dallas VA Medical Center in 
1999 or 2002.    

Treatment records from the Texas Department of Criminal 
Justice dated from 2005 to 2006 showed that the Veteran had 
complaints of back pain and reported a history of herniated 
discs.  

On January 2008 VA examination, the examiner summarized the 
Veteran's medical history.  After physical examination and 
review of an MRI, the impression was degenerative disc 
disease of the lumbar spine with back pain with bilateral leg 
radiation.  The Veteran currently mowed lawns as his 
occupation.  He had two regular jobs in the recent past, but 
reported that he was dismissed due to low back discomfort.  
The examiner noted that the C-file was not sent for review 
and that he could not comment on whether or not the current 
lumbar spine condition was related to service.  

In a September 2008 statement, the Veteran reported that 
while he was serving in Japan in 1982, he was tied and beaten 
by the Japanese police.  He indicated that he complained of 
the back pains and was told to wait to get treatment.  He 
indicated that he pursued treatment for a back problem.  

In a December 2008 addendum, the VA examiner noted that he 
reviewed the c-file.  He noted that the Veteran complained of 
pain in his back that was incurred while serving in Japan.  
The Veteran was dismissed in 1983 and had no diagnosis of a 
back problem at that time or any ensuing 10 years when he 
worked only mowing yards.  The examiner opined that it was 
less likely than not that the current back problem was a 
service-connected problem.  The examiner added that it was 
not likely related to the back sprain that was incurred in 
1982, as that was a transitory problem resolved with 
conservative measures.  

Based on a review of the complete evidence of record, the 
Board concludes that the competent medical evidence is 
against finding that the Veteran has a current low back 
disorder that is related to service.  The Board notes that 
although the Veteran was diagnosed with a low back strain 
during service, subsequent STR's after 1981 were negative for 
any complaints, treatment, or diagnoses of a low back 
disorder.  There also was no documentation that the Veteran 
injured his back while serving in Japan in 1982.  After 
separation from service in 1983, there was no documentation 
reflecting that the Veteran complained of, sought treatment 
for, or was diagnosed with a low back disorder until 2005, 
approximately 22 years after service.  Even in his March 2004 
statement, the earliest the Veteran indicated that he sought 
post service treatment for his back was in 1999 or 2002, 
which was still 16 to 19 years after service.  In this 
regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in a 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or documented 
complaint of record of low back problems is evidence that 
weighs against the Veteran's claim.  Likewise, as arthritis 
in the low back was not diagnosed within the first post 
service year, the presumptive conditions do not apply here.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the medical evidence, the Board acknowledges 
the Veteran's belief that his low back problems began in 
service and have been chronic.  The Court has repeatedly held 
that a Veteran is competent to describe symptoms of which he 
or she has first-hand knowledge.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The Board finds that a symptom 
such as pain is the type of symptoms that the Veteran is 
competent to describe.  See Barr v Nicholson, 21 Vet. App. 
303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, even when a Veteran is asserting continuity 
of symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA examiner weighed 
the complete evidence of record, including the results of 
diagnostic tests, and concluded that the Veteran's current 
low back disorder was less likely than not a service-
connected problem.  The examiner also added that it was not 
likely related to the 1982 back sprain (that was reported by 
the Veteran), as that was a transitory problem resolved with 
conservative measures.  The Board finds that this opinion is 
the most probative evidence of record and ultimately 
outweighs the Veteran's lay reports.

Accordingly, the Board concludes that there is a 
preponderance of the evidence against the Veteran's claim of 
entitlement to service connection for a low back disorder.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for low back disorder is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


